Lisa White Hardwick, Judge
Alesia Rivera appeals the circuit court's judgment denying her petition for a writ of mandamus. Rivera had sought to compel the Missouri Department of Corrections ("the Department") to allow her to appeal the parole board's decision denying her parole. While this appeal was pending, the parole board released Rivera on parole on March 5, 2018. The Department has filed a motion to dismiss asserting that the appeal is now moot, because the parole board's decision that Rivera sought to challenge in her writ petition is no longer in effect and she has been released from prison. Thus, the Department contends that there is no remaining legal controversy between the parties and no effective relief that this *921court could grant. See In Interest of J.T.S. , 462 S.W.3d 475, 477 (Mo. App. W.D. 2015).
We find that the Department's motion is well taken. The Department's motion to dismiss the appeal as moot is granted. See Brown v. Moore , 126 S.W.3d 465, 465-66 (Mo. App. W.D. 2004).
Appeal dismissed.
All Concur.